If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



CHARLES LOUIS VAN FLETEREN, JR.,                                    UNPUBLISHED
                                                                    July 16, 2019
               Plaintiff/Counterdefendant-
               Appellant,

v                                                                   No. 341458
                                                                    Oakland Circuit Court
THOMAS J. SHUGAR and KELSEY A.                                      LC No. 2017-159547-CK
SHUGAR,

               Defendants/Counterplaintiffs-
               Appellees.


Before: TUKEL, P.J., and JANSEN and RIORDAN, JJ.

PER CURIAM.

        Plaintiff appeals as of right the trial court’s order granting defendants, Thomas J. Shugar
(Thomas) and Kelsey A. Shugar (Kelsey), summary disposition, and the trial court’s order
denying plaintiff’s motion for further relief, in this dispute over the ownership of real property.
We affirm the order granting defendants summary disposition, but reverse the subsequent trial
court orders only to the extent that they deny plaintiff an opportunity to claim improvements, and
remand for a hearing under MCR 3.411(F) regarding plaintiff’s claims for improvements made
to the property.

        On appeal, plaintiff argues that the trial court erred in granting defendants summary
disposition without first taking evidence and making findings of fact under MCR 3.411(D)(1).
We disagree. Additionally, plaintiff argues that the trial court erred after granting defendants
summary disposition by failing to take evidence and determine whether plaintiff was entitled to
compensation for the improvements that he made to the real property under MCR 3.411(F). We
agree.

       This matter arises from a dispute over real property located on Buckhorn Drive, in Lake
Orion, Michigan, owned by defendants. Defendants were good friends with plaintiff and his
former wife. When defendants decided to move out of the property, according to plaintiff, they
proposed that plaintiff and his former wife pay monthly installment payments of $2,000 to reside



                                                -1-
at the property, in exchange for the right of delivery of the deed whenever plaintiff wanted.
Defendants would convey the property when plaintiff’s monthly payments satisfied the mortgage
debt that remained on the property. After plaintiff and his former wife divorced, Ruth Warren
moved into the property with plaintiff, and plaintiff and Warren decided that Warren would also
share an interest in the property. Together, plaintiff and Warren applied for a mortgage loan to
satisfy the remaining part of the mortgage payoff balance. The bank required a purchase
agreement to act on such a loan, so Warren obtained a “real estate sales agreement” online, filled
in the blanks and the $227,525 purchase price provided by Thomas, and the parties signed the
letter. However, plaintiff and Warren were later notified by the bank that the letter did not
satisfy the requirements for the loan. So plaintiff hired an attorney to complete the real estate
transaction with defendants, and defendants gave plaintiff written notice to quit the premises
immediately. Plaintiff then filed suit seeking a declaratory judgment, specific enforcement,
specific performance, a constructive trust, and injunctive relief. Defendants filed a motion for
summary disposition, which the court granted. Plaintiff later made a claim for the increased
value of the property based on the improvements that he made. This appeal followed.

                                 I. SUMMARY DISPOSITION

        The trial court properly granted defendants summary disposition of plaintiff’s claims, did
not err by failing to take evidence or make findings before granting defendants summary
disposition, and did not abuse its discretion by denying what it deemed to be plaintiff’s motion
for reconsideration.

        Defendants filed their motion for summary disposition under MCR 2.116(C)(8) and
(C)(10). However, the trial court granted defendants summary disposition under MCR
2.116(C)(10) only because it determined that there was “no genuine issue of material fact that
[p]laintiff has no ownership interest in the [p]roperty.” This Court reviews a motion for
summary disposition de novo. Gorman v American Honda Motor Co, Inc, 302 Mich. App. 113,
115; 839 NW2d 223 (2013). This Court reviews only the evidence that was presented at the time
that the trial court made its decision on the motion. Id. at 120. A motion for summary
disposition under MCR 2.116(C)(10) challenges the factual sufficiency of a plaintiff’s claim. Id.
at 115. The trial court considers the evidence in the light most favorable to the nonmoving party.
Id. Summary disposition is proper under MCR 2.116(C)(10) if “ ‘there is no genuine issue
regarding any material fact and the moving party is entitled to judgment as a matter of law.’ ”
Id. at 116 (citation omitted). There is a genuine issue of material fact “ ‘when the record, giving
the benefit of reasonable doubt to the opposing party, leaves open an issue upon which
reasonable minds might differ.’ ” Id. (citation omitted). An action to quiet title is an equitable
matter, MCL 600.2932(5), and equitable matters are reviewed de novo, Beach v Lima Twp, 489
Mich. 99, 106; 802 NW2d 1 (2011).

        The court determined that plaintiff’s motion to amend the complaint and for other relief
was essentially a motion for reconsideration. This Court reviews a trial court’s decision on a
motion for reconsideration for an abuse of discretion. Sanders v McLaren-Macomb, 323 Mich
App 254, 264; 916 NW2d 305 (2018). “ ‘[A]n abuse of discretion occurs only when the trial
court’s decision is outside the range of reasonable and principled outcomes.’ ” Id., quoting
Saffian v Simmons, 477 Mich. 8, 12; 727 NW2d 132 (2007).


                                                -2-
       MCL 600.2932(1) provides:

       Any person, whether he is in possession of the land in question or not, who claims
       any right in, title to, equitable title to, interest in, or right to possession of land,
       may bring an action in the circuit courts against any other person who claims or
       might claim any interest inconsistent with the interest claimed by the plaintiff,
       whether the defendant is in possession of the land or not.

The statute reflects the Legislature’s intent to confer standing on individuals who claim an
interest in real property, and authorizes suits to determine competing parties’ interests in land.
Trademark Props of Mich, LLC v Fed Nat’l Mtg Ass’n, 308 Mich. App. 132, 137-138; 863 NW2d
344 (2014). MCR 3.411 “applies to actions to determine interests in land under MCL
600.2932.” MCR 3.411(A). The plaintiff in an action to quiet title bears the burden of
establishing a prima facie case of title. Boekeloo v Kuschinski, 117 Mich. App. 619, 628; 324
NW2d 104 (1982). The plaintiff must allege facts in the complaint that establish the superiority
of the plaintiff’s claim. MCR 3.411(B)(2)(c). If the plaintiff cannot meet this burden, summary
disposition is appropriate. Special Prop VI v Woodruff, 273 Mich. App. 586, 590; 730 NW2d 753
(2007). “If the plaintiff established his title to the lands, the defendant shall be ordered to release
to the plaintiff all claims thereto.” MCL 600.2932(3).

        MCR 3.411(D)(1) provides that “[a]fter evidence has been taken, the court shall make
findings determining the disputed rights in and title to the premises.” Plaintiff relies on this court
rule to assert that the court should have taken evidence and made findings of fact before
dismissing his complaint. However, under the circumstances of this case, the court was not
required to make specific findings of fact because it granted defendants’ motion for summary
disposition of plaintiff’s complaint. See MCR 2.517(A)(4) (factual findings and legal
conclusions “are unnecessary in decisions on motions unless findings are required by a particular
rule.”). The court granted defendants summary disposition under MCR 2.116, which contains no
specific requirement that it make factual findings or conclusions of law. Therefore, the trial
court did not err when it failed to take evidence and make findings before granting defendants
summary disposition.

         Thus, to the extent that plaintiff also argues that the court erred in granting defendants
summary disposition of his quiet title claim based on the merits, the issue before this Court is
whether plaintiff met his burden of establishing his superior title to the property. MCR
3.411(B)(2)(c). Plaintiff failed to meet this burden, and the trial court did not err by granting
defendants summary disposition. MCR 3.411(C)(2) provides that the plaintiff in an action to
determine interests to land must attach to the complaint “a statement of the title on which the
pleader relies.” Attached to plaintiff’s complaint was the October 2, 2016 letter, a copy of a
sticky note upon which Thomas allegedly wrote the remaining payoff balance due on the house,
and a copy of defendants’ Bank of America mortgage documents upon which Thomas allegedly
circled the outstanding balance. Although plaintiff argues that he did not assert that he had a
contractual right to the property based on the letter, and that the trial court erred in relying on the
letter, plaintiff provided no other written proof of his alleged superior right to title over that of




                                                 -3-
defendants. Plaintiff asserts that the letter was merely a culmination of the conversations and
acts of the parties throughout the years that demonstrate the parties’ intent to one day transfer
title to plaintiff.1

        In Michigan, the form of a contract for the sale of land is governed by the statute of
frauds. Zurcher v Herveat, 238 Mich. App. 267, 276; 605 NW2d 329 (1999). To survive a
challenge under the statute of frauds, a contract for the sale of land must “(1) be in writing and
(2) be signed by the seller or someone lawfully authorized by the seller in writing.” Id. at 277
(citation and quotation marks omitted). The substance of a contract for the sale of land is
governed by general contract law. Id. at 279. “A contract for the sale of land is, quite simply, a
purchase agreement.” Id. at 291. “[T]here must be a meeting of the minds regarding the
‘essential particulars’ of the transaction,” id. at 279, and the material provisions that must be
included are “the identification of (1) the property, (2) the parties, and (3) the consideration,” id.
at 290-291.

       Although the October 2, 2016 letter provided a description of the property, the parties,
and the purchase price, it provided as follows:

       The purpose of this letter is to set forth some of the basic terms and conditions of
       the proposed purchase by the undersigned (the “Buyer”) of certain real estate
       owned by you (the “Seller”). The terms set forth in this Letter will not become
       binding until a more detailed “Purchase Agreement” is negotiated and signed by
       the parties, as contemplated below by the section of this Letter entitled “Non-
       Binding.”

                                               * * *

       9. NON-BINDING. This Letter of Intent does not, and is not intended to,
       contractually bind the parties, and is only an expression of the basic conditions to
       be incorporated into a binding Purchasing Agreement. This Letter of Intent does
       not address all of the essential terms of any potential Purchase Agreement. This
       Letter does not require either party to negotiate in good faith or to proceed to the


1
  Plaintiff asserts for the first time in his reply brief on appeal that evidence of the parties’
previous dealings is not excluded by the parol-evidence rule. Issues raised for the first time in
appellate reply briefs are untimely. Blazer Foods, Inc v Restaurant Props, Inc, 259 Mich. App.
241, 252; 673 NW2d 805 (2003). “Reply briefs may contain only rebuttal argument, and raising
an issue for the first time in a reply brief is not sufficient to present the issue for appeal.” Id.
Moreover, the parol-evidence rule provides that “[p]arol evidence of contract negotiations, or of
prior or contemporaneous agreements that contradict the written contract, is not admissible to
vary the terms of a contract which is clear and unambiguous.” Schmude Oil Co v Omar
Operating Co, 184 Mich. App. 574, 580; 458 NW2d 659 (1990). However, as discussed herein,
there was no written contract or purchase agreement between the parties, and plaintiff asserts that
he did not plead that the October 2, 2016 letter was a binding contract, so this argument lacks
merit.


                                                 -4-
       completion of a binding Purchase Agreement. The parties shall not be
       contractually bound unless and until they enter into a formal, written Purchase
       Agreement, which must be in form and content satisfactory to each party and to
       each party’s legal counsel, in their sole discretion. Neither party may rely on this
       Letter as creating any legal obligation of any kind; neither party has taken or will
       take any action in reliance on this non-binding Letter of Intent, whether a contract
       claim, a claim for reliance or estoppel (such as a claim for out-of-pocket expenses
       incurred by a party), or a claim for breach of any obligation to negotiate in good
       faith.

        This letter on its face provides that it is not a binding purchase agreement, and therefore,
plaintiff failed to meet his burden of establishing a superior claim to title of the property. MCR
3.411(B)(2)(c). As such, the trial court did not err when it determined that there was no “genuine
issue of material fact that [p]laintiff has no ownership interest in the [p]roperty.” Therefore, the
trial court properly granted defendants summary disposition of plaintiff’s claims. As the court
was not required to take evidence and make findings of fact before dismissing plaintiff’s claims
under MCR 2.116, the trial court did not abuse its discretion when it denied plaintiff’s motion to
amend the complaint and other relief as a motion for reconsideration because plaintiff was not
entitled to an evidentiary hearing regarding his claims.

                       II. PLAINTIFF’S CLAIM FOR IMPROVEMENTS

         The trial court committed plain error affecting substantial rights when it failed to follow
the procedure provided in MCR 3.411(F), and hold a hearing to determine whether plaintiff had
a right to recover any value corresponding to the improvements that he made to the property.

        “Generally, an issue is not properly preserved if it is not raised before, addressed by, or
decided by the lower court or administrative tribunal.” Gen Motors Corp v Dep’t of Treasury,
290 Mich. App. 355, 386; 803 NW2d 698 (2010). Plaintiff asserted in his motion to amend the
complaint and for other relief that he was entitled to recover for the improvements that he made
to the property. The court denied plaintiff’s motion in its entirety, but did not specifically
address plaintiff’s claim for improvements. Plaintiff then filed a “Claim under MCL 600.2932
and MCR 3.411(F)(1) for Improvements Made on Premises” in the trial court. Thereafter,
defendants filed a motion to enforce the November 8, 2017 opinion and order, plaintiff filed a
brief in opposition, and the court entered an order maintaining the November 8, 2017 opinion
and order in full effect. Thus, it does not appear that the trial court ruled on plaintiff’s claims for
the value of the improvements, or whether he was entitled to a hearing regarding same, and this
issue is not preserved for appeal. Id. Because this issue is unpreserved on appeal, it is reviewed
for plain error affecting substantial rights. Lawrence v Mich Unemployment Ins Agency, 320
Mich. App. 422, 442; 906 NW2d 482 (2017). “ ‘[A]n error affects substantial rights if it caused
prejudice, i.e., it affected the outcome of the proceedings.’ ” Id. at 443 (citation omitted).

        As provided above, MCR 3.411 “applies to actions to determine interests in land under
MCL 600.2932,” i.e., actions to quiet title. MCR 3.411(A). The complaint to quiet title must
allege the claimed interests of the various parties. MCR 3.411(B). However, the court rule does
not require that the complaint include allegations regarding the value of any improvements to the
property. Rather, MCR 3.411(F)(1) provides that, within twenty-eight days after the finding of

                                                 -5-
title, a party may file a claim against the party found to have title for the amount that the present
value of the premises has been increased by the improvements made by the party making the
claim. If such a claim is filed, the court “shall hear evidence” on the value of the improvements
made on the premises, and the value the premises would have had without the improvements.
MCR 3.411(F)(2). The court “shall determine” the amount that the premises would have been
worth at the time of the claim without the improvements and the amount the value increased at
the time of the claim by the improvements. Id. However, “[t]he party claiming the value of the
improvements may not recover their value if they were made in bad faith.” MCR 3.411(F)(3).

        Thus, the court rule requires that the determination whether a claimant is entitled to
compensation for the value of improvements to the property be made after the court determines
the issue of title. MCR 3.411(F)(1). In this case, defendants’ motion for summary disposition
only addressed the question of title, and the validity of the letter as a purchase agreement.
Plaintiff asserted a right to recover the amount of the increased value from the improvements in
his motion to amend the complaint and other relief, and the court denied that motion in its
entirety. Then plaintiff specifically filed a claim under MCL 600.2932 and MCR 3.411(F)(1) for
the improvements that he made to the property, and it is unclear whether the order entered by the
court on February 14, 2018, dealt with plaintiff’s claim because the order maintained the
November 8, 2017 opinion and order in full effect, and ordered plaintiff to remove the notice of
lis pendens from the register of deeds.

         Regardless, the court granted defendants’ motion for summary disposition, and
determined that plaintiff had no property interest. Thereafter, the circuit court erred in failing to
hold a hearing under MCR 3.411(F) when plaintiff made a claim for the improvements. Plaintiff
is entitled to this opportunity to present evidence regarding the value of the improvements, as the
pleadings provided to the lower court do not go into detail regarding what improvements were
made, and how they increased the value of the property. Plaintiff and Warren provided a total
amount that they alleged the improvements were worth, and the only “improvement” specified
was plaintiff’s model train set. Defendants argue on appeal that plaintiff acted in bad faith
because he did not have an honest belief that he had an ownership interest in the property. The
applicable test under MCR 3.411(F)(3) is whether the improvements “were made in bad faith.”
To recover under MCR 3.411, the party found to have title (defendants) has the burden of
proving that, in making the disputed improvements, the claimant (plaintiff) acted with a lack of
good faith, i.e., without an honest belief in his right or title. As the trial court failed to hold a
hearing, this determination was not made.

        Defendants argue on appeal that plaintiff was not entitled to reimbursement for
improvements because he was a tenant with no ownership interest. Defendants rely on caselaw
for the proposition that there must be a specific agreement between the tenant and the lessor for
reimbursement for improvements. However, the caselaw relied upon by defendants is
distinguishable from this matter.

      In Leslie v Smith, 32 Mich. 64, 65 (1875), a landowner made an agreement with another to
make improvements to his land in exchange for payment or a deed to some of the land. The
Michigan Supreme Court provided that, “[u]nder the law of landlord and tenant, the doctrine is
very clear, that there must be some distinct agreement to entitle a tenant to pay for
improvements, and such an agreement must have some elements of certainty in it.” Id. at 68.

                                                -6-
However, the oral nature of the parties’ contract made it unnecessary for the Michigan Supreme
Court to determine this issue because the violation of the statute of frauds negated the entire
agreement. Id. Another case relied upon by defendants provided that a building, even in the
course of construction on leased land, became a part of the land, and belonged to the landlord.
See Schneider v Bank of Lansing, 337 Mich. 646, 651; 60 NW2d 187 (1953). Although plaintiff
has not specified what improvements were made, there is no indication that plaintiff constructed
any building on defendants’ property, but rather, plaintiff moved into the home that defendants
previously resided in. Neither of these cases dealt with a party’s claim for improvements under
MCR 3.411(F) in a quiet title action.

       Accordingly, the trial court’s November 8, 2017 opinion and order granting defendants
summary disposition is affirmed, the trial court’s November 21, 2017 opinion and order and
February 14, 2018 order are reversed to the extent that they deny plaintiff the opportunity to
claim the value of improvements, and this matter is remanded for a hearing in accordance with
MCR 3.411(F). We do not retain jurisdiction.


                                                           /s/ Jonathan Tukel
                                                           /s/ Kathleen Jansen
                                                           /s/ Michael J. Riordan




                                              -7-